Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000409
                                                      26-APR-2013
                                                      11:29 AM




                           SCPW-13-0000409

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     ANTHONY BENITEZ, Petitioner,

                                 vs.

                     STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                         (Cr. No. 11-1-1004)

                 ORDER DENYING PETITION FOR RELIEF
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Anthony Benitez, also
known as Anthony Richardson’s petition for relief, which was
filed on April 12, 2013, and which we review as a petition for a
writ of mandamus, it appears that petitioner does not have a
clear and indisputable right to an immediate review of the
incarceration process and petitioner has alternative means to
seek relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982
P.2d 334, 338-39 (1999) (a writ of mandamus is an extraordinary
remedy that will not issue unless the petitioner demonstrates a
clear and indisputable right to relief and a lack of alternative
means to redress adequately the alleged wrong or obtain the
requested action).     Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate
court shall process the petition for relief without payment of
the filing fee.
          IT IS HEREBY FURTHER ORDERED that the petition for
relief is denied.
          DATED:    Honolulu, Hawai#i, April 26, 2013.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Simeon R. Acoba, Jr.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack